DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 08/09/2021  have been considered and are persuasive thereby claim rejection under 112(b) hereby withdrawn.

Allowable Subject Matter
	Claims 1 and 3-20 are allowed over prior art made of record and applicant’s amendment.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 17 and 18, for example:
	Claim 1 relates to a planar optical slab to be movable between at least two positions, a portion of a planar surface of the optical slab is disposed between the first and second lens elements such that a beam transmitted therethrough also passes 
	Claim 17 relates to a housing enclosing a first, a second lens element having an optical center spaced apart by 35-55 mm, and at least one planar, optical slab to be movable between at least two positions, a first position where at least a portion of the slab is between the first and second lens elements and a beam transmitted therethrough also passes through the slab and a second position where the slab is fully outside of the optical path created by the first and second lens elements.
Claim 18, relates to a housing enclosing a first and a second lens element and a planar optical slab; a rotatable turret with slabs of different thicknesses to rotate each of the plurality of slabs between at least two positions, a first position where a portion of the slab between the first and second lens elements and a beam transmitted therethrough also passes through the slab and a second position the slab is fully outside of the optical path lens elements, and the optical system is athermal from −20 C to 60 C.

	Claims 1, 17 and 18 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, an optical system that facilitate changing the divergence of a laser beam with a great deal of pointing precision and at a high rate of 
Further, allows the changing of divergence states much more rapidly than existing systems and techniques, and allowing for consistent operation over a large temperature range.
Claims 3-16 and 19-20, which depend from either claim 1 or 18, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.








Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 10, 2021